Citation Nr: 1704000	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  16-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  In correspondence dated in January 2017 the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence obtained and added to the record.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, although acknowledging the Veteran's financial difficulties, the Board finds the issue on appeal involves complex factual and medical issues requiring further development for an adequate determination.  The Veteran contends that he has PTSD as a result of military sexual trauma (MST) that occurred in November 1976.  VA and non-VA treatment records include diagnoses of PTSD due to MST with an initial diagnosis in April 2013.  However, there is no affirmative evidence in the service medical or personnel records to show that the assault occurred.  The Veteran does not report the contrary.

In his statements and reports of medical history, the Veteran reported, in essence, that his discharge from service was due to behavioral changes after he was assaulted in November 1976.  He links those behavioral changes to the assault.  There are some inconsistencies as some of the Veteran's disciplinary problems occurred prior to his alleged assault.  A review of his service treatment and personnel records shows that an extensive drug use history was reported in October 1975, that he was noted to have had LSD exposure in November 1975, that a June 1976 treatment report noted he had been in the brig for stealing and provided a diagnosis of immature personality disorder, and that records show he received a general misconduct discharge due to drug abuse in September 1977.  

Nevertheless, because the Veteran has consistently reported that his stressor was a personal assault by military police, his contentions are partially corroborated by the service records, and there are lay statements reporting changes in the Veteran's behavior after the stressor occurred, the Board finds further development is necessary.  In claims for PTSD based on personal assault, an after-the fact medical nexus opinion can serve as the credible supporting evidence of the reported stressor. Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2012).  Indeed, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304 (f)(5).

In part because the occurrence of the alleged in-service personal assault is not corroborated, it is unclear based on the medical evidence whether the Veteran's PTSD is related to the reported in-service stressor.  See 38 C.F.R. § 3.304 (f).  It is also unclear whether the Veteran's other diagnosed psychiatric disorders are related to military service.  See 38 C.F.R. § 3.303.

For these reasons, the nature and etiology of the Veteran's acquired psychiatric disorder remain unclear.  A VA psychiatric examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, adjustment disorder, and dysthymia.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159.

The Board also notes that correspondence received by VA in July 2016 indicates the Veteran had filed a claim for Social Security Administration (SSA) disability benefits.  The records associated with that claim are not of record and the Board notes they may assist the Veteran in substantiating his claim.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

Finally, prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

(a) Identify/diagnose any psychiatric disability that currently exists or existed during the pendency of the appeal. 

(b) if the Veteran has a diagnosis of PTSD, whether it is at least as likely as not (probability of 50 percent) that the Veteran's alleged inservice, sexual assault, actually occurred.  

(c) For any diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during active service or is related to any in-service disease, event, or injury.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

